Title: To George Washington from Alexander Hamilton, 27 May 1794
From: Hamilton, Alexander
To: Washington, George


               
                  Sir,
                  Philadelphia May 27. 1794.
               
               I sometime since communicated an intention to withdraw from the office I hold, towards the close of the present session.
               This I should now put in execution but for the events which have lately accumulated of a nature to render the prospect of a continuance of our peace in a considerable degree precarious. I do not perceive that I could voluntarily quit my post at such a juncture, consistently with considerations either of duty or character; and therefore I find myself reluctantly obliged to defer the offer of my resignation.
               But if any circumstances should have taken place in consequence of the intimation of an intention to resign, or should otherwise exist, which serve to render my continuance in office in any degree inconvenient or ineligible, I beg leave to assure you, Sir, that I should yield to them with all the readiness naturally inspired by an impatient desire to relinquish a situation, in
                  
                  which even a momentary stay is opposed by the strongest personal & family reasons and could only be produced by a sense of Duty or reputation. With the highest respect, I have the honor to be &c.
               
                  A. Hamilton
               
            